Citation Nr: 0124500	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  97-20 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2. Entitlement to service connection for a psychiatric 
disorder.  

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic fatigue 
syndrome.  

4. Entitlement to service connection for chronic fatigue 
syndrome.  

5. Entitlement to service connection for compensation 
purposes for gum disease (gingivitis) claimed as a dental 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  


INTRODUCTION

The veteran had active honorable service from January 1983 to 
August 1992.  He had additional; service from August 1992 to 
November 1994 for which he received an other than honorable 
discharge.  The RO denied service connection for a 
psychiatric disability, chronic fatigue syndrome, and 
defective hearing in a July 1995 rating decision.  The 
veteran was informed of this decision by letter dated in 
August 1995, but he did not file a timely notice of 
disagreement from this rating decision, which subsequently 
became final.  

This matter now comes before the Board of Veterans' Affairs 
(Board) on appeal from an April 1997 rating decision by the 
RO that denied the veteran's application to reopen his claims 
for service connection for a psychiatric disorder and service 
connection for chronic fatigue syndrome.  The RO also denied 
service connection for a dental disability.  In a further 
rating decision of June 1997, the RO also denied an 
application to reopen the veteran's claim for service 
connection for defective hearing.  Upon receipt of a timely 
notice of disagreement with the June 1997 rating decision, 
the veteran was provided with a statement of the case in 
regard to this matter in July 1997.  The veteran did not 
submit a substantive appeal thereafter in regard to this 
matter, and an issue involving service connection for 
defective hearing is therefore not before the Board for 
appellate consideration at this time.  

In January 1998 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In March 2001, the veteran again 
appeared and offered testimony at a hearing at the RO before 
the undersigned Board member.  A transcript of this hearing 
is also of record.  The case is before the Board for 
appellate consideration at this time.  

For reasons made evident below, the issues of entitlement to 
service connection for a psychiatric disability and service 
connection for chronic fatigue syndrome will be discussed in 
the remand section of this decision.  


FINDINGS OF FACT

1. Service connection for a psychiatric disability and 
service connection for chronic fatigue were denied by the 
RO in an unappealed rating decision of July 1995.  

2. The evidence submitted since the July 1995 unappealed 
rating action denying service connection for a psychiatric 
disability is new, relevant to the claim, and must be 
considered with the previously assembled evidence in order 
to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.  

3. The evidence submitted since the July 1995 unappealed 
rating action denying service connection for chronic 
fatigue syndrome is new, relevant to the claim, and must 
be considered with the previously assembled evidence in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.  

4. Gum disease (gingivitis) is not defined as a disabling 
disorder for which service connection may be granted for 
VA compensation purposes.  


CONCLUSIONS OF LAW

1. New and material evidence to reopen a claim for service 
connection for a psychiatric disability has been 
presented.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-
475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.156(a) (2000).  

2. New and material evidence to reopen a claim for service 
connection for a chronic fatigue syndrome has been 
presented.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-
475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.156(a) (2000).  

3. There is no legal merit to a claim of entitlement to 
service connection for gum disease (gingivitis), claimed 
as a dental disorder for compensation purposes.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R§§ 3.317, 4.149 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  Regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  


Although this law was not in effect at the time of the 
adjudication of the veteran's application to reopen his 
claims for service connection for a psychiatric disability 
and service connection for chronic fatigue syndrome on the 
basis of new and material evidence, the Board's decision 
below in regard to these matters renders further development 
unnecessary in regard to these issues.  For this reason, the 
Board finds no further duty to assist in the development of 
evidence and will proceed to an adjudication of the 
application to reopen the veteran's claims for service 
connection for a psychiatric disability, and service 
connection for chronic fatigue syndrome on the basis of new 
and material evidence.  Therefore no further notification or 
development under the Veterans Claims Assistance Act of 2000 
will be necessary in regard to these issues.  

In regard to the veteran's claim for entitlement to service 
connection for gum disease (gingivitis), claimed as a dental 
disorder the Board also finds no further duty to assist in 
the development of evidence and will proceed to an 
adjudication of this claim.  This particular claim is 
determined solely on the basis of the current law and 
regulations governing service connection for gum disease and 
further evidentiary development in regard to this claim could 
not alter the basis for its adjudication.  

Application to Reopen the Veteran's Claim For Service 
Connection for A Psychiatric Disability and Chronic Fatigue 
Syndrome.  

The evidence that was of record at the time of the July 1995 
rating action that denied service connection for a 
psychiatric disability, chronic fatigue syndrome, and a 
dental disability may be briefly summarized.  On the 
veteran's October 1982 examination prior to service 
enlistment, he was evaluated as psychiatrically normal and 
there were no complaints or findings of any fatigue disorder.  
Review of the service medical records reveals that the 
veteran was seen in April 1987 with complaints of narcolepsy 
for the previous two days.  A physical evaluation was 
reported to be normal.  On a January 1994 medical 
questionnaire, the veteran answered yes in regard to malaise 
and feeling rundown.  In March 1994, the veteran was seen 
with complaints that included fatigue that had waxed and 
waned for about a month.  In the course of the treatment the 
veteran also admitted to "feeling down" sometimes.  The 
veteran reported marital and financial stresses.  The 
assessment was multiple complaints.  In April 1994 the 
veteran was again seen with complaints weakness and feeling 
tired.  

In mid August 1994 the veteran complained of depression and 
"burnout" about being in the navy.  The examination was 
normal.  Later in August 1994 the veteran was seen with 
suicidal ideation because of dissatisfaction with working 
conditions on shipboard, financial pressures, and marital 
discord.  Decreased sleeping due to worries were also noted.  
The assessment was adjustment disorder with depressed mood.  
The veteran was again seen in September 1994 with a history 
of fatigue, leg pain, and lightheadedness.  A provisional 
diagnosis of recurrent fatigue was reported.  

On VA medical examination in January 1995, the veteran gave a 
history of easy fatigability since 1993.  He also said 
reported occasional episodes of depression and/or anxiety.  
At the conclusion of the examination, the diagnoses included 
a tendency toward depression and anxiety.  

The evidence added to the claims folder since the July 1995 
rating decision that denied service connection for a 
psychiatric disability and denied service connection for 
chronic fatigue syndrome includes VA clinical records 
reflecting treatment in from late 1996 to early 1998 for 
complaints that included depression, anxiety, concentration 
and memory difficulties, and problems with low energy.  
During an initial VA psychiatric evaluation in January 1997, 
the veteran gave a history of depression over the previous 
two years.  He also reported disturbed sleep, nightmares, low 
energy, low self-esteem, and concentration impairment.  His 
symptoms began when his mother became ill and his father and 
a sister died.  The veteran also reported marital 
difficulties.  He said that he had been prescribed Prozac 
about a year and a half earlier.  The veteran also reported a 
1994 diagnosis of chronic fatigue syndrome.  After evaluation 
the diagnosis on Axis I was moderate recurrent major 
depression.  It was noted that the veteran also met the 
criteria for dysthymia.  After a September 1997 psychiatric 
evaluation for a VA day program, the diagnosis on Axis I was 
major depressive disorder.  A personality disorder, not 
otherwise specified was diagnosed on Axis II and chronic 
fatigue syndrome was diagnosed on Axis III.  

On a VA hearing before a hearing officer in January 1998, the 
veteran said that he first began to experience anxiety, 
depression, and fatigue during 1986 while serving on an 
aircraft carrier.  The veteran said that he was not diagnosed 
with a psychiatric disorder or chronic fatigue during service 
but he reported ongoing treatment for these problems at a VA 
facility and he said that the doctors there had related his 
symptoms to the long hours of work that the veteran performed 
during his period of service.  

In a January 1998 statement, Julio N. Coelho, M.D., reported 
that the veteran's medical reports and treatment records show 
chronic fatigue and depression since 1989.  

During his March 2001 RO hearing before the undersigned Board 
member, the veteran indicated that he was receiving ongoing 
treatment for psychiatric symptoms and fatigue since service, 
mostly with the VA.  The veteran provided testimony regarding 
his symptoms while in the service and also discussed his 
financial and marital difficulties while in the navy.  The 
veteran also related his current symptoms of fatigue and his 
psychiatric symptoms to the long hours he worked while 
stationed on an aircraft carrier.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for a psychosis if manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may be granted for 
disability diagnosed after service when the evidence shows 
that the disability had its onset during service.  38 C.F.R. 
§ 3.303 (d) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) (2000) provides, in pertinent part, that 
there must be added to the record new and material evidence 
which, assuming its credibility, bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis of the RO's denial of service connection for a 
psychiatric disability in July 1995 was, essentially, that 
the veteran's psychiatric symptoms during service were due to 
an adjustment disorder diagnosed in 1994, during service for 
which the veteran received an other than honorable discharge.  
The basis of the RO's denial of service connection for 
chronic fatigue syndrome in July 1995 was that this disorder 
was not shown during service or on the Veteran's initial VA 
examination in early 1995.  

Evidence associated with the record subsequent to this rating 
includes clinical records of treatment and evaluations during 
1996,1997, and 1998 for psychiatric symptoms generally 
diagnosed as recurrent major depression, a psychosis.  
Chronic fatigue syndrome was also diagnosed this treatment.  
On recent VA hearings, the veteran has reported the onset of 
the symptoms of chronic fatigue and psychiatric disability as 
occurring initially in the late 1980s, during his period of 
honorable military service.  The record also includes a 
recent statement from a private physician who reported that 
the onset on the veteran's psychiatric disorder and chronic 
fatigue syndrome to have occurred in 1989, during the 
veteran's period of active honorable service.  

All of this recent evidence is new in that it was not of 
record at the time of the 1995 rating board decision.  
Moreover, this evidence, when read in conjunction with the 
evidence previously of record, is of such significance that 
it must be considered in order to fairly adjudicate the 
veteran's claim as provided in 38 C.F.R. § 3.156(a).  See 
Hodge, supra.  Such evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  
Thus, new and material evidence has been submitted and the 
veteran's claims for service connection for a psychiatric 
disorder and chronic fatigue syndrome are therefore reopened.  

II. Service Connection For Gum Disease (Gingivitis) 


The veteran's service medical records refect occasional 
dental treatment for bleeding gums which was assessed as due 
to mild to moderate periodontal disease.  During these 
treatments, the veteran's oral hygiene was assessed as from 
fair to poor.  

During the veteran's March 2001 RO hearing before the 
undersigned Board member, the veteran said that he received 
considerable treatment during service for periodontal 
disease.  

Initially, the Board notes that selected VA regulations 
governing dental claims were revised for purposes of 
clarification, effective June 8, 1999.  The substance of the 
old and new regulations, as applicable to the veteran's 
claim, remains essentially the same.  See 62 Fed. Reg. 8.201 
(February 24, 1997) (proposed rule), and 64 Fe. Reg. 30, 392 
(June 8. 1999) (final rule)  ("This amendment clarifies 
requirements for service connection for dental conditions...").  
Although it does not appear that the RO considered this 
change in the regulations, the Board concludes that this was 
not prejudicial to the veteran, since the change in the 
regulations has no effect on the outcome of the veteran's 
claim for service connection for service connection for 
compensation purposes for gum disease (gingivitis) claimed as 
a dental disability.  See Edenfield v. Brown, 8 Vet. 384 
(1995; Karnes v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
this matter to the RO for any further development related to 
this change in the applicable regulations, to include the 
issuance of a supplemental statement of the case concerning 
this regulatory change.  Bernard v. Brown, 4 Vet. App. 394 
(1994).  

In this case, there is no basis for compensation for the 
veteran's claimed dental disability since both the old and 
new regulations clearly provided that periodontal disease is 
not a disabling condition and therefore may not be considered 
as service connectable for compensation purposes.  Service 
connection for periodontal disability may only be considered 
for the purposes of determining entitlement to dental 
examination or outpatient treatment.  See 38 C.F.R. § 4.149 
(1998) and 38 C.F.R. § 3.381 (2000).  The veteran has not 
claimed this benefit, but is currently seeking service 
connection for periodontal disease for purposes of 
compensation.  

In view of the foregoing, the Board must conclude that it is 
without legal authority to grant service connection for gum 
disease (gingivitis) claimed as a dental disability.   The 
Board is precluded by law from awarding such a grant.  In 
Sabonis v. Brown, 6 Vet. App. 4.26, 4.30 (1994), the United 
States Court of Appeals for Veteran's claims  (Court) held 
that, in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  


ORDER

New and material evidence having been submitted, the 
veteran's claims for service connection for a psychiatric 
disability and service connection chronic fatigue syndrome 
are reopened.  To this extent, the veteran's claim is 
granted.

Service connection for compensation purposes for gum disease 
(gingivitis) claimed as a dental disability, is denied.  

REMAND

Since the veteran's claims for service connection for a 
psychiatric disability and service connection for chronic 
fatigue syndrome have been reopened, the RO must now consider 
these issues de novo on the basis of a review of all the 
evidence of record, both old and new.  In the Board's opinion 
however, and as discussed below, further development of the 
evidence by the RO is also necessary prior to further 
consideration of these issues.  

First, the Board again directs attention to the various 
changes in adjudication procedures arising from the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO has not had the opportunity to develop 
this case under the mandates of VCAA and its regulations, as 
reflected below, there are various avenues of further 
development which should be explored in order to ensure 
compliance with VA's duty to assist.  

First, the appellant should be notified of what evidence is 
necessary in order to establish his claims for service 
connection for a psychiatric disability and service 
connection for chronic fatigue.  The Board notes in this 
regard that review of the claims folder shows that the 
veteran has received ongoing treatment by the VA for his 
psychiatric symptoms and fatigue.  However, no clinical 
records reflecting VA treatment subsequent to January 8, 1998 
are in the claims folder.  The RO should attempt to obtain 
records of all VA treatment for psychiatric symptoms and 
fatigue up to the present prior to further appellate 
consideration of the issues of service connection for the 
these issues.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment he may 
have received after military service, VA or private, so that 
relevant records can be secured.  Particularly useful to the 
Board would be any evidence which would tend to show the 
presence of a chronic acquired psychiatric disorder and 
chronic fatigue during service and the years subsequent to 
service discharge.  The veteran should therefore be requested 
to provide information regarding any and all treatment for 
these disabilities since their inception.  It is particularly 
noted in this regard that Julio Coelho, M.D., has reported 
that the veteran had been receiving treatment for chronic 
fatigue and dizziness since 1989.  No clinical records from 
this physician are in the claims folder and it is not clear 
from the doctor's statement whether this assessment was based 
on records of his own treatment of the veteran, or on a 
review of the records of treatment by other health care 
providers, or on a combination of both.  Further development 
and clarification is necessary in this regard prior to 
further appellate consideration in this case.  

It is further noted that the veteran has reported that he is 
currently in receipt of disability benefits from the Social 
Security Administration (SSA) because of disabilities that 
include those at issue on this appeal.  Neither a copy of the 
decision awarding benefits by the SSA nor copies of the 
clinical records upon which this rating is based are 
currently in the claims folder.  Such should be obtained 
prior to further appellate consideration in this case.  

The veteran should also be afforded appropriate VA 
examinations to determine the nature and/or etiology of his 
claimed psychiatric disability and claimed fatigue disorder.  
The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1.  The RO must review the claims file 
and ensure that all notification and 
the development required by the VCAA 
and its regulations are completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for service 
connection for a psychiatric disorder 
and chronic fatigue under the Veterans 
Claims Assistance Act of 2000.  The RO 
should also inform the appellant of 
the various types of documentation 
that can serve as evidence in regard 
to this claim.  

2. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA, who have 
treated him at any time for 
psychiatric symptoms and chronic 
fatigue at any time.  When the veteran 
responds and provides any necessary 
authorizations, the RO should contact 
the named health care providers and 
ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  These records should include 
all clinical records reflecting the 
veteran's reported treatment for 
psychiatric symptoms and fatigue at 
the VA medical facilities in West 
Haven, Connecticut, and Newington, 
Connecticut.  In addition, all 
clinical records reflecting treatment 
by Julio Coelho, M.D. should be 
obtained.  All records obtained should 
be associated with the claims folder.  

3. The RO should also contact the veteran 
and request that he provide the date 
of the decision by the SSA awarding 
him disability benefits.  When the 
veteran responds, the RO should obtain 
a copy of the SSA decision awarding 
such benefits and copies of all 
clinical records upon which the 
decision was based.  

4. Then the RO should afford the veteran 
a VA psychiatric examination to 
determine the nature and etiology of 
his claimed psychiatric disability.  
Any necessary special studies should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder, to include a copy 
of this remand, must be made available 
to the examining physician so that the 
pertinent clinical records may be 
reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination 
report.  At the conclusion of the 
physical examination, and after a 
careful review of the record, the 
examining physician should provide a 
medical opinion as to whether it is at 
least as likely as not that any 
acquired psychiatric disability 
diagnosed during the examination: (a) 
developed during service or; (b) 
within one year following discharge 
from service in the case of a 
psychosis or; (c) whether any acquired 
psychiatric disorder found on the 
examination is otherwise attributable 
to service.  

5. The veteran should also be afforded an 
appropriate VA examination to 
determine the nature and etiology of 
the veteran's claimed disorder causing 
fatigue.  Any necessary special 
studies should be performed and all 
pertinent clinical findings reported 
in detail.  The claims folder, to 
include a copy of this remand, must be 
made available to the examining 
physician so that the pertinent 
clinical records may be reviewed in 
detail.  The examiner should state 
that he has reviewed the claims folder 
in his examination report.  At the 
conclusion of the physical 
examination, and after a careful 
review of the record, the examining 
physician should provide a medical 
opinion as to whether it is at least 
as likely as not that any disorder 
causing chronic fatigue diagnosed 
during the examination is related to 
any complaints of fatigue reported 
during the veteran's period of active 
honorable service prior to August 31, 
1992. 

6. When the above development has been 
completed the veteran's claims for 
service connection for a psychiatric 
disability and claimed chronic fatigue 
disability should be reviewed by the 
RO de novo on the basis of a review of 
all the evidence of record, both old 
and new.  The RO should first examine 
the claims folder and ensure that the 
foregoing development has been 
completed in full.  If any development 
is incomplete, including if the 
examination report does not provide 
sufficient clinical evidence, 
appropriate measures should be taken.  

7. If the benefits sought remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with the provisions of the 
Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



